         Case 1:19-cv-01041-CG Document 29 Filed 07/29/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LOUIS T. TORRES, JR.,
                           Plaintiff,

v.                                                            CV No. 19-1041 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

                           Defendant.

              ORDER GRANTING UNOPPOSED MOTION TO REMAND
                 UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g)

      THIS MATTER is before the Court on Defendant Commissioner’s Unopposed

Motion for Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g) (the “Motion”),

(Doc. 28), filed July 28, 2020. The Court, having reviewed the Motion, and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

      The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.

       IT IS SO ORDERED.

                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
